Item UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K x ANNUAL REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December31, 2015 ¨ TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File No. 0-51891 INTERNATIONAL STEM CELL CORPORATION (Exact name of registrant as specified in its charter) Delaware 20-4494098 (State of other jurisdiction of incorporation or organization) (I.R.S. Employer Identification Number) 5950 Priestly Drive
